DETAILED ACTION
Status of Claims

Applicant’s amendments and remarks in the reply filed 1/25/2022 have been acknowledged and entered.  Claims 1-9, 21, 23, and 27-29 are pending.

Allowed Claims
Claims 1-9, 21, 23, and 27-29 are allowed.
The following is an examiner’s statement of reasons for allowance:  The reviewed prior art does not expressly disclose the method as set forth in these claims.  The closest prior art of record is Miki et al. (US 6,610,168) who teaches a washing method comprising reacting a layer to be processed on a substrate with a component capable of decomposing the layer by supplying a vapor of the component to the substrate under atmospheric pressure and removing the layer which has reacted with the component from the substrate (col.2, ll. 8-13).  Hirano (JP 2007/281148) teaches a similar method of decomposing a layer on the substrate with a vapor of a component wherein the substrate is heated to facilitate the reaction [0034]. Neither Miki no Hirano disclose that the layer is removed using at least one removal solution selected from the group consisting of a basic mixed solution comprising water and water-soluble ether and a basic mixed solution comprising dimethylsulfoxide and N-methyl-2-pyrrolidone, as required by the amended claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA CAMPBELL whose telephone number is (571)270-7382. The examiner can normally be reached Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714